Citation Nr: 1037249	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-22 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a partial obstruction of the bowel, claimed as due to 
adhesions resulting from gynecological surgery conducted by the 
Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a partial obstruction of the bowel, claimed 
as due to adhesions resulting from gynecological surgery 
conducted by the Department of Veterans Affairs.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a September 2009 statement, the Veteran disagreed with the 
RO's July 2009 denial of her claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a partial 
obstruction of the bowel, claimed as due to adhesions resulting 
from gynecological surgery conducted by the Department of 
Veterans Affairs.  The Veteran has not been issued a statement of 
the case on this issue.  Where a notice of disagreement has been 
filed with regard to an issue, and a statement of the case has 
not been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board emphasizes, however, 
that to obtain appellate review of an issue not currently in 
appellate status, a perfected appeal must be filed.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.200, 20.201, 20.202 (2009).

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran a statement of the 
case on her claim of entitlement to 
compensation under the provisions of 38 
U.S.C.A. § 1151 for a partial obstruction 
of the bowel, claimed as due to adhesions 
resulting from gynecological surgery 
conducted by the Department of Veterans 
Affairs, along with a VA Form 9, and afford 
her the appropriate opportunity to submit a 
substantive appeal perfecting an appeal of 
the issue.  

The Veteran is hereby reminded that to 
obtain appellate review of this issue, 
a timely appeal must be perfected.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


